Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 1 of 7                     PageID 4734




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

 GARY BRYAN BRACKIN,
 individually and in his capacity as
 Surviving Spouse of PAMELA W.
 BRACKIN, Deceased,
                                                  Case No. 2:17-cv-2101
                Plaintiff,

 v.

 MEDTRONIC, INC., et al.,

                Defendants.

  DEFENDANTS MEDTRONIC, INC.’S AND MEDTRONIC MINIMED, INC.’S REPLY
  BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS AND TESTIMONY OF
                  WILLIAM J. VIGILANTE, JR., PH.D, CPE

        Defendants Medtronic, Inc. and Medtronic MiniMed, Inc. (“Medtronic Defendants”),

 submit this Reply Brief in Support of Motion to Exclude Opinions and Testimony of William J.

 Vigilante, Jr., Ph.D, CPE (“Dr. Vigilante”), showing the Court as follows:

                                     I.     BACKGROUND

        The Medtronic Defendants deposed Plaintiff’s human factors and warnings expert

 Dr. Vigilante on September 14, 2018. (Doc. 134-3 at 2). That same day, the Medtronic Defendants

 filed a Motion to Exclude the opinions and testimony of Dr. Vigilante, and a memorandum of law

 in support of said motion, arguing: (1) that Dr. Vigilante was not qualified to offer any labeling,

 warnings, or human factors opinions about FDA regulated medical devices or any engineering or

 design opinions about FDA regulated medical devices; (2) that Dr. Vigilante was not qualified to

 offer any opinions about medical causation; and (3) that Dr. Vigilante should be precluded from

 offering any causation opinions or testifying about causation issues because his opinions are based

 on unsubstantiated, unreliable assumptions. (Docs. 124, 124-1, at 10-17). Plaintiff responded in
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 2 of 7                     PageID 4735




 opposition on September 28, 2018, arguing (1) that Dr. Vigilante is qualified to offer opinions on

 human factors in this case; and (2) that Dr. Vigilante applied a reliable methodology and his

 opinions in this case are reliable. (Doc. 134 at 8-16) (“Plaintiff’s Response”). The deposition

 transcript 1 of Dr. Vigilante, which was not available when the Medtronic Defendants filed their

 Motion, has only fortified the arguments previously made based on his report and prior testimony,

 and his testimony must be excluded. 2 He has now conceded his lack of expertise in warnings and

 labeling in FDA-approved medical devices as well as the regulations that govern those warnings

 and labeling. Further, he has now conceded he has not evaluated whether a temporary blocked

 vent occurred with respect to Ms. Brackin, therefore he cannot provide any causation opinion and

 his opinions on temporary blocked vent are thus speculative and unreliable.

                                       II.    ARGUMENT

      A. PLAINTIFF’S RESPONSE SHOWS DR. VIGILANTE IS NOT QUALIFIED TO
         OFFER OPINIONS ON HUMAN FACTORS ANALYSIS IN THIS CASE

         Plaintiff claims that Dr. Vigilante is broadly qualified to offer opinions on “any product

 which will interact in one way or another with human beings.” (Plaintiff’s Response at 10). Dr.

 Vigilante places no limits whatsoever on his ability to apply human factors principles to analyzing

 a product, be it a medical device, a vehicle, workplace equipment, or a consumer product. (Doc.

 134-3 at 176:12-16; 21-23). To try and support this broad claim of expertise, Plaintiff cites to In




 1A   true and correct copy of the September 14, 2018, Vigilante Deposition is attached as Exhibit
 A.
 2
   Plaintiff’s Response does not address in any fashion the Medtronic Defendants’ argument that
 Dr. Vigilante should be excluded from offering any opinions on medical causation. (See Doc. 124-
 1 at 13-14; see generally Plaintiff’s Response). Accordingly, for the reasons previously stated in
 the Medtronic Defendants’ Memorandum of Law, to the extent the Court permits Dr. Vigilante to
 offer any expert opinions or testimony in this matter, he should be excluded from testifying or
 offering any opinions on the medical cause of Mrs. Brackin’s injuries and death.


                                                 2
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 3 of 7                      PageID 4736




 re Yamaha Motor Corp. Rhino ATV Prod. Liab. Litig., 816 F. Supp. 2d 442 (W.D. Ky. 2016)

 (hereafter, “Yamaha”). However, Yamaha demonstrates why Dr. Vigilante’s experience is not

 applicable to a Class III, FDA regulated device like the Medtronic MiniMed Paradigm® MMT-

 523 insulin pump (“Pump”). The Yamaha defendants argued that an engineering “design process”

 expert only had expertise with the automobile industry, not the off-road vehicles at issue in the

 case. Id. at 452. The district court rejected this argument, concluding that the processes the expert

 utilized were not unique to the automotive industry, and that the design standards he described

 “could be applied to products ranging from ATVs to toasters.” Id.

        Here, Dr. Vigilante is not applying general engineering principles or looking at global

 standards. He purports to comment on the specific design and use of a type of product with which

 he has no familiarity. Aside from the obvious rational basis for comparing design principles

 between automobiles and off-road vehicles, the Yamaha court noted that while the automotive

 expert was certified in and relied on industry-specific standards, the specific standards

 incorporated global standards that could be applied to the related off-road industry. Dr. Vigilante,

 on the other hand, intends to comment on whether highly-scrutinized warnings governed by FDA

 regulations are adequate, despite being completely unfamiliar with these governing regulations.

 The Yamaha court found that the challenged expert was qualified to testify about DFMEA 3

 because this standard was used by engineers across industries to test for potential issues with new

 product designs, 816 F. Supp. 2d at 451 & n.2, but here Dr. Vigilante did not conduct a full

 DFMEA for the Pump, and he has never done so for a medical device, (134-3 at 177:11-25, 178:1-

 18). At his deposition, Dr. Vigilante acknowledged that he did not examine or handle the specific

 Pump at issue, nor did he examine an exemplar of the Pump in forming his opinions for this case.


 3
        “Design Failure Mode and Effects Analysis.”


                                                  3
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 4 of 7                        PageID 4737




 (Doc. 134-3 at 18:6-16, 19:2-15). His broad consulting experience covers many product types, but

 he has never done consulting for any medical device companies or for the FDA. (Id. at 37:10-15,

 42:14-24). He has never worked for a medical device company or at the FDA. (Id. at 42:9-13). He

 has never prepared warnings for a medical device or evaluated warnings for either a medical device

 company or the FDA. (Id. at 43:2-17). He has never been involved in the design process for a

 medical device or performed a risk analysis on behalf of a medical device company. (Id. at 45:15-

 25). He disclaims any expertise on FDA regulations or regulatory submissions. (Id. at 48:10-20).

 He can offer no on opinions on whether the allegedly inadequate labeling of the Pump complied

 with FDA requirements. (Id. at 50:8-14). He has never designed a medical device and cannot offer

 any opinions as to an alternative design for the Pump. (Id. at 54:25, 55:1-10). His evaluation in

 this case marks only the second time in his entire career Dr. Vigilante has analyzed the labeling or

 performed a risk analysis of a medical device, and the sole other instance was also on behalf of a

 plaintiff in the course of litigation. (Id. at 46:3-9). The Sixth Circuit “has recognized for some time

 that expert testimony prepared solely for purposes of litigation, as opposed to testimony flowing

 naturally from an expert’s line of scientific research or technical work, should be viewed with

 some caution.” Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 434 (6th Cir. 2007).

        Dr. Vigilante may be qualified to comment on human factors in the abstract, but he has

 provided no foundation for his ability to answer the specific questions in this case about human

 factors analysis as applied to medical devices. See Anglefix, LLC v. Wright Med. Tech., Inc., No.

 13-CV-2407-JPMTMP, 2017 WL 2973989, at *6 (W.D. Tenn. July 12, 2017) (“The issue with

 regard to expert testimony is not the qualifications of a witness in the abstract, but whether those

 qualifications provide a foundation for a witness to answer a specific question.”). For these

 reasons, the Court should exclude Dr. Vigilante’s expert opinions in this case.




                                                   4
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 5 of 7                      PageID 4738




    B. REITERATING DR. VIGILANTE’S EXPERT REPORT DOES NOT JUSTIFY
       PERMITTING HIM TO OFFER THE OPINIONS CONTAINED THEREIN

        Plaintiff's Response contains a long reiteration of sections from Dr. Vigilante’s expert

 report. (Plaintiff’s Response at 10-16). Citing to no caselaw or other authorities, Plaintiff then

 concludes that Dr. Vigilante “applied standard human factors methodologies applicable to any

 product design to reach a reliable conclusion that Medtronic’s product was defective in design and

 for failure to warn” in concluding that the Pump was a “defective product” which “created a

 unreasonably dangerous condition that caused or contributed to Pamela Brackin’s injury and

 death.” (Id. at 16). However, Dr. Vigilante’s opinions are not the product of a reliable methodology

 because, regardless of how arrived at, the basis for every conclusion in Dr. Vigilante’s expert

 report is the unsubstantiated assumption that a temporary blocked vent caused a malfunction which

 led to an overdose of insulin:

        Q. Okay. That’s helpful. So it was not part of your analysis to determine whether
        or not there was a temporary blocked vent that actually occurred here?
        A. [DR. VIGILANTE] It was my understanding it was an assumption I used to link
        the causation.
        Q. Understood. But it wasn’t your analysis to determine whether or not there was a
        temporary blocked vent that actually occurred?
        A. That’s correct, I did not set out or was asked to determine that.

 (Doc. 134-3 at 83:3-14). This assumption renders his causation opinions unreliable. See Lozar v.

 Birds Eye Foods, Inc., 529 F. App’x 527, 530 (6th Cir. 2013) (“To be reliable, the opinion must

 not have ‘too great an analytical gap between the expert’s conclusion, on the one hand, and the

 data that allegedly supports it, on the other.” (quoting Tamraz, 620 F.3d at 675-76)); see also

 Davison v. Cole Sewell Corp., 231 F. App’x 444, 449 (6th Cir. 2007) (holding plaintiff’s expert’s

 opinions were legally insufficient because he failed to identify the cause of the alleged injury with

 a sufficient degree of certainty). Accordingly, all of Dr. Vigilante’s causation opinions and

 testimony should be excluded.



                                                  5
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 6 of 7       PageID 4739




  Dated: October 17, 2018                  GREENBERG TRAURIG, LLP


                                           /s/ R. Clifton Merrell
                                           Lori G. Cohen
                                           Georgia Bar No. 174455
                                           (Admitted Pro Hac Vice)
                                           R. Clifton Merrell
                                           Georgia Bar No. 593903
                                           (Admitted Pro Hac Vice)
                                           Jessica Cabral Odom
                                           Georgia Bar No. 140935
                                           (Admitted Pro Hac Vice)
                                           GREENBERG TRAURIG, LLP
                                           Terminus 200
                                           3333 Piedmont Road, N.E.
                                           Suite 2500
                                           Atlanta, GA 30305
                                           Telephone: (678) 553-2100
                                           Facsimile: (678) 553-2212
                                           cohenl@gtlaw.com
                                           merrellc@gtlaw.com
                                           odomj@gtlaw.com

                                           Quinn Carlson (TN Bar # 25603)
                                           J. Carter Thompson (TN #35494)
                                           BAKER, DONELSON, BEARMAN,
                                           CALDWELL & BERKOWITZ, P.C.
                                           165 Madison Avenue, Suite 2000
                                           Memphis, Tennessee 38103
                                           Telephone: (901) 526-2000
                                           Facsimile: (901) 577-2303
                                           qcarlson@bakerdonelson.com

                                           Counsel for Defendants Medtronic, Inc. and
                                           Medtronic MiniMed, Inc.




                                       6
Case 2:17-cv-02101-SHL-cgc Document 153 Filed 10/17/18 Page 7 of 7             PageID 4740




                                   CERTIFICATE OF SERVICE

        This is to certify that I have this day served a copy of the within and foregoing

 DEFENDANTS MEDTRONIC, INC.’S AND MEDTRONIC MINIMED, INC.’S REPLY

 BRIEF IN SUPPORT OF MOTION TO EXCLUDE OPINIONS AND TESTIMONY OF

 WILLIAM J. VIGILANTE, JR., PH.D, CPE via electronic mail and via first class United States

 Mail to all counsel of record as follows:

  Gary K. Smith                                   Kevin Haverty
  Philip M. Campbell                              Williams Cedar LLC
  Gary K. Smith Law Firm, PLLC                    1515 Market Street, Suite 1300
  1770 Kirby Parkway, Suite 427                   Philadelphia, PA 19102
  Memphis, Tennessee 38138                        khaverty@williamscedar.com
  gsmith@garyksmithlaw.com

  Marlene J. Goldenberg
  GoldenbergLaw, PLLC
  800 LaSalle Avenue, Suite 2150
  Minneapolis, MN 55402
  mjgoldenberg@goldenberglaw.com


 This 17th day of October, 2018.


                                                 /s/ R. Clifton Merrell
                                                 R. Clifton Merrell
                                                 GREENBERG TRAURIG, LLP
                                                 Terminus 200
                                                 3333 Piedmont Road NE, Suite 2500
                                                 Atlanta, Georgia 30305
                                                 (678) 553-2100
                                                 (678) 553-2386 (facsimile)
                                                 merrellc@gtlaw.com

                                                 Attorney for Defendants Medtronic, Inc. and
                                                 Medtronic MiniMed, Inc.




                                             7
